Exhibit 10.1

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (this “Amendment Agreement”) is made and entered into
as of March 22, 2013 (the “Effective Date”), by and among AUTHENTIDATE HOLDING
CORP., a Delaware corporation (“Company”), and the undersigned holders of the
Company’s securities as specified on the signature page to this Amendment
Agreement (each, a “Stockholder” and, collectively, the “Stockholders”).

Preamble

WHEREAS, each Stockholder is the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of such number of shares of the Company’s Series C 15%
Convertible Redeemable Preferred Stock (the “Series C Shares”) as is indicated
on the signature page of this Agreement;

WHEREAS, each Stockholder is the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of such number of shares of the Company’s Common Stock
issued pursuant to that certain Securities Purchase Agreement dated October 12,
2010 (the “Purchase Agreement”) as is indicated on the signature page of this
Agreement (the “Purchased Shares”);

WHEREAS, as of the Effective Date, there are no Conversion Shares (as defined
below) outstanding;

WHEREAS, each Stockholder is the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of such number of Common Stock Purchase Warrants (the
“2010 Warrants”) issued pursuant to the Purchase Agreement as is indicated on
the signature page of this Agreement;

WHEREAS, pursuant to the Purchase Agreement, no provision of the Purchase
Agreement may be amended except in a written instrument signed by the Company
and the purchasers holding at least 50% of the outstanding Relevant Securities
(as defined below);

WHEREAS, each undersigned Stockholder owns such number of presently outstanding
Relevant Securities as set forth on the signature pages to this Amendment
Agreement; and

WHEREAS, the Company and the undersigned Stockholders wish to amend certain
terms and conditions of the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Certain Definitions.

(a) For all purposes of and under this Amendment Agreement, the following terms
shall have the respective meanings as set forth below. Capitalized terms that
are used herein but are not otherwise defined in this Amendment Agreement shall
have the meanings ascribed to such terms in the Purchase Agreement:

“Certificate of Designation” means the Company’s Certificate of Designations,
Preferences and Rights and Number of Shares of Series C 15% Convertible
Redeemable Preferred Stock, as amended to date.



--------------------------------------------------------------------------------

“Conversion Shares” means the shares of Common Stock of the Company issuable
upon conversion of the Series C Shares pursuant to the terms of the Certificate
of Designation.

“Majority Holders” means the purchasers under the Purchase Agreement that are
the holders of a majority of the outstanding Relevant Securities.

“Purchaser” means a purchaser of the Company’s securities pursuant to the
Purchase Agreement.

“Relevant Securities” means collectively, the Series C Shares, Conversion
Shares, Purchased Shares, 2010 Warrants and Warrant Shares outstanding as of the
date hereof.

“Stockholders’ Meeting” means a meeting of stockholders of the Company convened
for the purposes of approving the conversion of the Series C Shares into shares
of Common stock, and any adjournment or postponement thereof.

2. Amendment to Purchase Agreement. The undersigned Stockholder, who is a
purchaser under the Purchase Agreement, owns such number of presently
outstanding Relevant Securities as set forth on the signature pages to this
Amendment Agreement, hereby agree, approves, ratifies, and adopts in all
respects, the following amendments to the Purchase Agreement:

(a) Article IV of the Purchase Agreement is hereby amended to include the
following new section therein, to be designated as Section 4.15, which section
shall be and read as follows:

4.15 Lock-Up of Conversion Shares. (A) Subject to the provisions of this
paragraph, during the period commencing on the date hereof and ending on the
six-month anniversary of the date that the Company’s common stockholders approve
the Mandatory Conversion (as defined in the Certificate of Designation) of the
Series C Shares (such six (6) month period is referred to herein as the “Lock-Up
Period”), each Purchaser shall not, directly or indirectly, through an
“affiliate”, “associate” (as such terms are defined in the General Rules and
Regulations under the Securities Act of 1933, as amended (the “Securities
Act”)), a family member or otherwise (a) sell, transfer, assign, offer,
exchange, pledge, contract to sell, transfer or assign, sell any option or
contract to purchase, purchase any option, or the grant, creation or suffrage of
a lien, security interest or encumbrance in or upon, or the gift, placement in
trust, or other disposition of any of the Conversion Shares or otherwise
contract to sell, transfer or assign, exchange, pledge, grant any option, right
or warrant to purchase, encumber or otherwise transfer, assign or dispose of,
directly or indirectly (either privately or publicly pursuant to Rule 144 of the
General Rules and Regulations under the Securities Act, or otherwise), any of
the Conversion Shares which are or may become beneficially owned by the
Purchaser, or (b) enter into any swap or other arrangement, including a
Constructive Sale, that transfers or assigns to another person or entity, in
whole or in part, any of the economic benefits, obligations or other
consequences of any nature of ownership of the Conversion Shares, whether any
such transaction is to be settled by delivery of the Conversion Shares in cash
or otherwise. Each of the transactions referred to in the foregoing clauses
(a) and (b) is referred to herein individually as a “Sale” and collectively as
“Sales.” As used herein, the term “Constructive Sale” means with respect to any
security a short sale with respect to such security, entering into or acquiring
an offsetting derivative contract with respect to such security, entering into
or acquiring a futures or forward contract to deliver such security or entering
into any other hedging or other derivative transaction that has the effect of
either directly or indirectly materially changing the economic benefits and
risks of ownership.

 

- 2 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing restrictions, however, during the Lock-Up Period a
Purchaser shall be permitted to transfer Conversion Shares to transferees solely
for estate planning purposes, so long as any such transferee signs a written
instrument satisfactory to the Company in its sole discretion evidencing such
transferee’s agreement to be bound by the restrictions on transferability set
forth herein with respect to the Conversion Shares so transferred.

(B) Each of the certificates representing the Conversion Shares shall bear a
legend substantially as follows, as applicable:

“The securities represented by this certificate are subject to certain
restrictions on transferability set forth in that certain Amendment Agreement
dated as of March     , 2013, as may be amended or modified from time to time. A
copy of the Amendment Agreement is available for inspection at the offices of
the Company.”

3. Effectiveness. This Amendment Agreement shall become effective on the date on
which the Company and the Majority Holders have executed and delivered
counterparts of this Amendment Agreement. The undersigned Stockholders, being
the Majority Holders, hereby consent to and approve the amendments to the
Purchase Agreement set forth herein in all respects and hereby authorize and
direct the Company to take or cause to be taken such additional action as may be
necessary to effectuate the purposes of the foregoing approvals, agreements,
consents and resolutions.

4. Representations and Warranties of Stockholder. Each Stockholder, severally
but not jointly, hereby represents and warrants to the Company as follows:

(a) (i) Such Stockholder was a purchaser under the Purchase Agreement and is the
beneficial or record owner of the Relevant Securities indicated on the signature
page of this Amendment Agreement free and clear of any and all pledges, liens,
security interests, mortgage, claims, charges, restrictions, options, title
defects or encumbrances; (ii) such Stockholder has full power and authority to
make, enter into and carry out the terms of this Amendment Agreement; and
(iii) this Amendment Agreement has been duly and validly authorized, executed
and delivered by such Stockholder and constitutes a valid and binding agreement
of such Stockholder enforceable against him, her or it in accordance with its
terms; subject to limitations on enforcement by: (x) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally; (y) the effect of
rules of law governing the availability of specific performance and other
equitable remedies; and (z) insofar as indemnification and contribution
provisions may be limited by applicable law. There is no outstanding vote, plan,
pending proposal, or other right of any person to acquire all or any of the
Relevant Securities owned (either beneficially, or of record) by the
Stockholder.

(b) The execution and delivery of this Amendment Agreement and the performance
by such Stockholder of his agreements and obligations hereunder does not and
will not (i) if the Stockholder is an entity, violate any provision of the
Stockholder’s charter or organizational documents, and (ii) result in any breach
or violation of or be in conflict with or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to other any rights of termination, amendment or cancellation, any term of
any agreement, instrument, obligation, judgment, injunction, order, decree, law,
regulation or arrangement to which such Stockholder is a party or by which such
Stockholder (or any of his assets) is bound or which is applicable to it; except
for any such breach, violation, conflict or default which, individually or in
the aggregate, would not impair or adversely in any material respect affect such
Stockholder’s ability to perform its obligations under this Amendment Agreement
or render materially inaccurate any of the representations made by him herein.

 

- 3 -



--------------------------------------------------------------------------------

(c) If a Stockholder is an entity, it is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization. The Stockholder is an “accredited investor” as defined under Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), with sufficient knowledge and experience in financial
matters as to be capable of evaluating the risks and merits of the transaction
contemplated hereby.

(d) The undersigned Stockholder has not agreed to act with any other holder of
any securities of the Company for the purpose of acquiring, holding, voting or
disposing of any Company securities for purposes of Section 13(d) under the
Securities and Exchange Act of 1934, as amended, and each Stockholder is acting
independently. The decision of each Stockholder pursuant to this Amendment
Agreement has been made by such Stockholder independently of any other
Stockholder and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of its subsidiaries which may have been made or
given by any other Stockholder or by any agent or employee of any other
Stockholder.

5. Representations and Warranties of Company.

(a) The Company hereby represents and warrants to the Stockholders as follows:
(i) the Company has full power and authority to make, enter into and carry out
the terms of this Amendment Agreement and (ii) this Amendment Agreement has been
duly and validly authorized by all necessary action on the part of the Company
and has been duly and validly executed and delivered by the Company and
constitutes a valid and binding agreement of the Company enforceable against it
in accordance with its terms; subject to limitations on enforcement by:
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally; (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies; and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) The execution and delivery of this Amendment Agreement and the performance
by the Company of its agreements and obligations hereunder will not result in
any breach or violation of or be in conflict with or constitute a default under
any term of any agreement, judgment, injunction, order, decree, law, regulation
or arrangement to which the Company is a party or by which the Company (or any
of its assets) is bound, except for any such breach, violation, conflict or
default which, individually or in the aggregate, would not impair or adversely
affect the Company’s ability to perform its obligations under this Amendment
Agreement or render materially inaccurate any of the representations made by it
herein.

6. Miscellaneous Provisions.

(a) Effect of Amendment. This Amendment Agreement is effective as of the
Effective Date and as of such date, (i) the applicable portions of this
Amendment Agreement shall be a part of the original Purchase Agreement, as
amended hereby, and (ii) each reference in any other document entered into in
connection with the Purchase Agreement to “the Purchase Agreement”, “hereof”,
“hereunder”, or words of like import, shall mean and be a reference to the
Purchase Agreement as amended hereby. Except as specifically set forth herein,
this Amendment Agreement does not modify the Purchase Agreement, which shall
remain in full force and effect in accordance with its terms.

(b) Amendments, Modifications and Waivers. No amendment or modification of this
Amendment Agreement shall be effective against any party unless it shall be in
writing and signed by the Company and each undersigned Stockholder. No provision
hereof may be waived other than by a

 

- 4 -



--------------------------------------------------------------------------------

written instrument signed by the party against whom enforcement of any such
waiver is sought. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the rights at a
later time to enforce the same. No waivers of or exceptions to any term,
condition, or provision of this Amendment Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition, or provision.

(c) Entire Agreement. This Amendment Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among or between any of the parties with respect to the subject matter hereof
and thereof.

(d) Governing Law. This Amendment Agreement shall be governed by and construed
in accordance with the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.

(e) Consent to Jurisdiction; Venue. In any action or proceeding between any of
the parties arising out of or relating to this Amendment Agreement or any of the
transactions contemplated by this Amendment Agreement, each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state or federal courts located in the City of New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waive, and agree not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. EACH OF THE
PARTIES IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AMENDMENT
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(f) Attorneys’ Fees. In any action at law or suit in equity to enforce this
Amendment Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.

(g) Assignment and Successors. This Amendment Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, including, without
limitation, such Stockholder’s estate and heirs upon the death of such
Stockholder, provided that except as otherwise specifically provided herein,
neither this Amendment Agreement nor any of the rights, interests or obligations
of the parties hereto may be assigned by any of the parties hereto without the
prior written consent of the other parties hereto. Any assignment in violation
of the foregoing shall be void and of no effect.

(h) Cooperation. Each Stockholder agrees to reasonably cooperate with Company
and to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by
Company to evidence or reflect the transactions contemplated by this Amendment
Agreement and to carry out the intent and purpose of this Amendment Agreement.
Each Stockholder hereby agrees that Company may publish and disclose in reports
filed with the Securities and Exchange Commission, including a Current Report on
Form 8-K and in the proxy statement for the Stockholders’ Meeting such
Stockholder’s identity and ownership of Relevant Securities and the nature of
such Stockholder’s commitments, arrangements and understandings under this
Amendment Agreement and may further file this Amendment Agreement as an exhibit
to the filings made by Company with the Securities and Exchange Commission.

 

- 5 -



--------------------------------------------------------------------------------

(i) Survival and Severability. All covenants and other agreements set forth in
this Amendment Agreement shall survive until the expiration of the Lock-up
Period (as defined in Section 2(a), above). If any term or other provision of
this Amendment Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Amendment Agreement will
remain in full force and effect so long as the economic or legal substance of
this Amendment Agreement is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Amendment Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the terms of this Amendment Agreement remain as originally
contemplated to the fullest extent possible.

(j) Confidentiality. In this connection, pending public disclosure thereof, and
so that the Company may rely on the safe harbor provisions of Rule 100(b)(2)(ii)
of Regulation FD, each Stockholder, solely in his or its capacity as a
Stockholder, hereby agrees not to disclose or discuss such matters with anyone
not a party to this Amendment Agreement (other than his or its counsel and
advisors, if any) without the prior written consent of the Company, except for
disclosures such Stockholder’s counsel advises are necessary in order to comply
with any applicable law, in which event Stockholder shall give notice of such
disclosure to the Company as promptly as practicable so as to enable the Company
to seek a protective order from a court of competent jurisdiction with respect
thereto.

(k) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
the Company shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements of such
Stockholder set forth in this Amendment Agreement. Therefore, each Stockholder
hereby agrees that, in addition to any other remedies that may be available to
Company, upon any such violation, the Company shall have the right to enforce
such covenants and agreements by specific performance, injunctive relief or by
any other means to which they are entitled at law or in equity, without
requiring the posting of any bond or other undertaking.

(l) Notices. All notices, consents, requests, claims, demands and other
communications under this Amendment Agreement shall be in writing and shall be
deemed given if (a) delivered to the appropriate address by hand or overnight
courier (providing proof of delivery), or (b) sent by facsimile with
confirmation of transmission by the transmitting equipment confirmed with a copy
delivered as provided in clause (a), in each case to the parties at the
following address or facsimile (or at such other address or facsimile for a
party as shall be specified by like notice): (i) if to the Company, to the
address or facsimile shown below the Company’s signature on the signature page
hereof; and (ii) if to any Stockholder, to such Stockholder’s address or
facsimile shown below such Stockholder’s signature on the signature page hereof.

(m) Counterparts. This Amendment Agreement may be executed in several
counterparts, including by facsimile or e-mail transmission, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being understood that
all parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission or e-mail attachment, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or e-mail-attached signature page were an original thereof.

(n) Headings. The headings contained in this Amendment Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Amendment Agreement and shall not be referred to in connection with the
construction or interpretation of this Amendment Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(o) Legal Representation. This Amendment Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Amendment Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation thereof.

(p) Several Obligations. Notwithstanding anything in this Amendment Agreement to
the contrary, the obligations of the Stockholders hereunder shall be several but
not joint and no Stockholder shall be responsible for any act or inaction by any
other Stockholder. Each Stockholder agrees that such Stockholder’s obligations
under this Amendment Agreement is a several obligation of such Stockholder, and
that the failure by any other Stockholder to perform such other Stockholder’s
obligations under this Amendment Agreement or the breach by any other
Stockholder of any representation or warranty hereunder shall not constitute a
bar, limitation, prohibition or defense to the enforcement of this Amendment
Agreement against any Stockholder.

Signature pages to Amendment Agreement follow.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed as of the date first above written.

 

AUTHENTIDATE HOLDING CORP.

 

By:   O’Connell Benjamin Its:   Chief Executive Officer Address for Notices:
Authentidate Holding Corp. 300 Connell Drive, 5th Floor Berkeley Heights, New
Jersey 07922 Attention: President Telephone: 908-787-1700 Facsimile:
908-673-9921

 

S-1



--------------------------------------------------------------------------------

[STOCKHOLDER SIGNATURE PAGE TO AMENDMENT AGREEMENT]

 

NAME OF STOCKHOLDER:

 

 

By: Title:

Address:

Telephone:

Facsimile:

 

Series C Shares Owned by Stockholder:      2010 Warrants Owned by Stockholder:  
  

Shares of Common Stock issued under

the Purchase Agreement and Owned by Stockholder:     

 

S-2